Citation Nr: 1205334	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-01 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Entitlement to special monthly pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from September 26, 1961 to September 18, 1963.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran served on active duty from September 26, 1961 to September 18, 1963.

2.  The Veteran did not serve in the Republic of Vietnam during his time in service.


CONCLUSION OF LAW

The Veteran's military service does not meet threshold service eligibility requirements for VA non-service-connected pension benefits.  38 U.S.C.A. §§ 101, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.2(f), 3.3(a)(3), 3.203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he deserves a nonservice connected pension as a result of his service, asserting in his substantive appeal that he had attained the age of 65, was unemployed, and served during the Vietnam War.  He believes, therefore, that he meets the criteria for a non-service connected pension. 
The Board has carefully reviewed the Veteran's contentions and the evidence of record, and the Board sympathizes with the Veteran's current situation.  However, for the reasons discussed below, the Board is precluded by law from granting the Veteran's claim.

Under VA regulations, the payment of nonservice-connected pension benefits is provided to Veterans who are permanently and totally disabled from a nonservice-connected disability, which is not the result of willful misconduct, but only where the Veteran has the requisite active wartime service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).

A Veteran meets the service requirements of that section if he or she served in active military, naval or air service under one of the following conditions: (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

38 C.F.R. § 3.2 defines the "Vietnam Era" to mean the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period, and the period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases.

Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 C.F.R. § 3.6(a).

In this case, the Veteran's DD-214 indicates that he served on active duty from September 26, 1961 to September 18, 1963.  There is no indication that the Veteran ever set foot in the Republic of Vietnam during his military service, nor has he alleged otherwise.  His DD-214 does show foreign and/or overseas service, but a review of the Veteran's service treatment records shows that he was stationed in Germany.  

The Veteran's representative has argued that the Veteran served during the Vietnam Era.  This is, in part, true, as the Vietnam era did begin in February 1961.  However, it is only considered to be "wartime" service for pension purposes if a veteran served in the Republic of Vietnam during that period.  If, as here, the Veteran did not serve in the Republic of Vietnam, then the Vietnam era for pension purposes is not considered to have begun until August 5, 1964.  

Unfortunately, the Veteran's service ended in September 1963, nearly a year before the Vietnam Era/War began for those without service in the Republic of Vietnam.
 
Thus, the Veteran's service did not fall during a wartime period; and his service therefore does not meet the threshold requirement for nonservice-connected pension benefits.  

While the Board is very sympathetic toward the Veteran, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  As such, regardless of how disabled a person may currently be, without the requisite wartime service, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

Therefore, the Veteran's appeal is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).

Because the application of the law to the undisputed facts is dispositive of the claim on appeal in this case, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

ORDER

Entitlement to nonservice-connected pension benefits is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


